1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT

9                       EASTERN DISTRICT OF CALIFORNIA

10                              ----oo0oo----

11

12   PAM LAMKIN,                          No. 2:18-cv-03071 WBS KJN
13                 Plaintiff,

14        v.                              ORDER RE: PLAINTIFF’S MOTION
                                          TO AMEND THE JUDGMENT
15   PORTFOLIO RECOVERY ASSOCIATES,
     LLC,
16
                   Defendant.
17

18
                                ----oo0oo----
19
                Plaintiff Pam Lamkin filed this lawsuit against
20
     defendant Portfolio Recovery Associates, LLC (“PRA”) alleging
21
     that defendant auto-dialed calls to plaintiff’s cellphone without
22
     her express consent, in violation of the Telephone Consumer
23
     Protection Act (“TCPA”), 47 U.S.C. § 227.    The court granted
24
     plaintiff’s motion for summary judgment (Docket No. 29.), and
25
     pursuant to plaintiff’s request (Compl. ¶ 35. (Docket No. 1)),
26
     the court awarded her statutory damages.    (Docket No. 29.)
27
     Judgment was entered against defendant on September 30, 2019.
28
                                      1
 1   (Docket No. 31.)     Despite failing to request pre-judgment

 2   interest, post-judgment interest, or costs previously, plaintiff

 3   now seeks to amend the court’s judgment pursuant to Federal Rule

 4   of Civil Procedure 59(e) to include that additional relief.

 5   (Docket No. 36.)

 6                The failure of the judgment to include an award of pre-

 7   judgment or post-judgment interest was not the result of clerical

 8   error or inadvertent omission on the part of the court.    The

 9   court did not award pre-judgment interest because plaintiff did

10   not ask for it, and the court did not award post-judgment

11   interest because such an award was unnecessary.     Pre-judgment

12   interest is awarded at the district court’s discretion.        Barnard

13   v. Theobald, 721 F.3d 1069, 1078 (9th Cir. 2013).    If plaintiff

14   wanted the court to exercise its discretion to award pre-judgment

15   interest it was incumbent upon her to so request before entry of

16   judgment.1    Post-judgment interest is covered by 28 U.S.C. §

17   1961, which provides that “[i]nterest shall be allowed on any

18   money judgment in a civil case recovered in a district court.”

19   28 U.S.C. § 1961(a).    “[P]ost judgment interest is awarded by

20   statute as a matter of law so it is automatically added, whether
21   or not the district court orders it.”     Dunn v. HOVIC, 13 F.3d 58,

22   62 (3d Cir. 1993), cert. denied, 510 U.S. 1031.

23                Under Federal Rule of Civil Procedure 59(e), a district

24   court may amend the judgment only if it: “(1) is presented with

25   newly discovered evidence, (2) committed clear error or the

26
27        1    Additionally, the Ninth Circuit has yet to determine
     whether pre-judgment interest is recoverable in TCPA cases.
28
                                        2
 1   initial decision was manifestly unjust, or (3) if there is an

 2   intervening change in controlling law.”     Circuit City Stores,

 3   Inc. v. Mantor, 417 F.3d 1060, 1063 n.1 (9th Cir. 2005).

 4   Amending the judgment is “an extraordinary remedy” that is to be

 5   used “sparingly.”     Kona Enters., Inc. v. Estate of Bishop, 229

 6   F.3d 877, 890 (9th Cir. 2000) (citations omitted).     Plaintiff’s

 7   only justification for her request is that “[e]quity allows the

 8   Court to enter pre-judgment interest.”     (Pl.’s Mot. to Amend J.

 9   at 5 (Docket No. 36).)     This is an insufficient reason to amend

10   the judgment.   Rule 59(e) motions “may not be used to raise

11   arguments or present evidence for the first time when they could

12   reasonably have been raised earlier in the litigation.”     Kona

13   Enters., 229 F.3d at 890 (emphasis in original).

14             Even if the court were inclined to consider the merits

15   of plaintiff’s motion, “[t]he filing of a notice of appeal

16   generally divests the district court of jurisdiction over the

17   matters appealed.”     Davis v. United States, 667 F.2d 822, 824

18   (9th Cir. 1982).     Defendant filed a notice of appeal on October

19   1, 2019, and the Ninth Circuit processed the appeal that day.

20   (Docket Nos. 32, 34.)     Plaintiff filed this motion to amend the
21   judgment on October 10, 2019.2    (Docket No. 36.)   Accordingly,

22   the court cannot amend its judgment to award pre-judgment or

23   post-judgment interest.     With regard to taxation of costs,

24   plaintiff may follow the procedure set forth in Federal Rule of

25

26
          2    Indeed, plaintiff recognized that defendant’s appeal
     divested this court of jurisdiction in its request to entertain
27   its motion to amend. (Pl.’s Request to Entertain at 3 (Docket
     No. 42).)
28
                                        3
 1   Civil Procedure 54(d)(1) and Local Rule 292.

 2              IT IS THEREFORE ORDERED that plaintiff’s motion to

 3   amend the judgment (Docket No. 36), be, and the same thereby is,

 4   DENIED.

 5   Dated:    November 13, 2019

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                      4
